Citation Nr: 0733020	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-07 913	)	DATE
	)


THE ISSUE

Whether a January 25, 1996, Board decision that denied 
entitlement to service connection for cardiovascular disease, 
including hypertension, angina, and a myocardial infarction, 
should be reversed or revised on the basis of clear and 
unmistakable error.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The moving party (hereinafter the veteran) served on active 
duty from November 1953 to October 1957, and from November 
1957 to May 1974.

This case was the subject of a January 30, 2007, Order of the 
Court of Appeals for Veterans Claims (Court).  The below 
action is directed in view of the Court's Order.

The issues of entitlement to a rating in excess of 60 percent 
for arteriosclerotic heart disease with hypertension and 
history of myocardial infarction and angina, entitlement to a 
rating in excess of 60 percent for a low back disability, and 
entitlement to an initial rating in excess of 10 percent for 
a coronary artery bypass graft scar, are also addressed 
today, in a separately issued Board decision.


FINDINGS OF FACT

1.  In a January 25, 1996, decision, the Board denied 
entitlement to service connection for arteriosclerotic heart 
disease including myocardial infarction, angina and 
hypertension.

2.  In a November 19, 1997, decision, the United States Court 
of Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals) affirmed the Board's 
January 1996 decision.

3.  By a motion received in February 2003, the veteran 
alleges clear and unmistakable error (CUE) in the January 
1996 Board decision. 


CONCLUSION OF LAW

Due to the Court's November 1997 affirmance of the Board's 
January 1996 decision, the Board may not issue a decision on 
the merits of the veteran's February 2003 motion insofar as 
it alleges CUE in the January 1996 Board decision.  38 
U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1400(b) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 25, 1996, decision, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
arteriosclerotic heart disease including myocardial 
infarction, angina and hypertension.  

On August 6, 1996, the veteran filed an application to reopen 
his previously disallowed claim.   In a June 1997 decision, a 
VA regional office granted service connection 
arteriosclerotic heart disease, effective August 6, 1996, the 
date of his claim to reopen the previously disallowed claim.

In a November 19, 1997, decision, the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals) affirmed the Board's 
January 1996 decision that denied entitlement to service 
connection for arteriosclerotic heart disease including 
myocardial infarction, angina and hypertension.  

In an April 18, 2000, decision issued by the undersigned 
Veterans Law Judge, the Board denied the veteran's claim for 
an effective date earlier than August 6, 1996, for the grant 
of service connection for arteriosclerotic heart disease, 
including based on a claim of CUE in the January 1996 Board 
decision.  The Board found that, because the January 1996 
decision had been subject to review by the Court, the Board 
was not permitted to review that decision on the basis of 
CUE.  See 38 C.F.R. § 20.1400(b).

By a February 2003 motion, the veteran alleged clear and 
unmistakable error with respect to the aforementioned January 
1996 and April 2000 Board decisions.  

In a January 16, 2004, decision, the Board found that clear 
and unmistakable error in the April 18, 2000, Board decision 
which denied entitlement to an effective date earlier than 
August 6, 1996, for the grant of service connection for 
arteriosclerotic heart disease, with myocardial infarction, 
angina and hypertension, including based on a claim of clear 
and unmistakable error in a January 1996 Board decision, had 
not been established.  

The veteran appealed the January 2004 Board decision to the 
Court of Appeals for Veterans Claims.

In a January 30, 2007, decision, the Court affirmed the 
Board's January 2004 determination that the April 2000 Board 
decision did not contain CUE.   However, the Court vacated 
the Board's January 2004 decision only to the extent the 
January 2004 Board decision found that the January 1996 Board 
decision did not contain CUE, and dismissed that part of the 
veteran's appeal pertaining to the Board's apparent denial in 
January 2004 of the veteran's claim of CUE in the January 
1996 decision.  The Court noted that in November 1997, it had 
affirmed the Board's January 1996 decision, so that the Board 
did not subsequently have authority to determine whether its 
own January 1996 decision contained CUE.  See 38 C.F.R. 
§ 20.1400(b)(1) (all final Board decisions are subject to 
revision [for CUE] except... decisions which have been appealed 
to and decided by court of competent jurisdiction) (emphasis 
added).  (See also the April 18, 2000 Board decision 
discussion in this regard.)  The Court reasoned that where it 
affirms a determination by the Board on a particular issue, 
the Board's decision is replaced by the decision of the Court 
on that issue and, thus, there is no longer a decision by the 
Board subject to revision.  See Disabled American Veterans v. 
Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. 
Nicholson, 19 Vet. App. 310 (2005). 

In light of the foregoing, and in accordance with the Court's 
January 2007 order in this case which vacated only that part 
of the January 16, 2004 Board decision that may be construed 
as denying the veteran's motion for a finding of CUE in the 
Board's January 1996 decision, the Board hereby dismisses the 
veteran's February 2003 motion for a finding of CUE in the 
Board's January 1996 decision inasmuch as such is precluded 
as a matter of law.  The allegation does not rise to the 
level of a CUE claim inasmuch as such is precluded by law as 
the January 1996 Board decision was subsumed by the Court's 
November 1997 decision.




ORDER

Pursuant to a January 30, 2007 Order of the Court of Appeals 
for Veterans Claims in this matter, the Board hereby 
dismisses the veteran's February 2003 motion for a finding of 
CUE in the Board's January 1996 decision as such is precluded 
as a matter of law.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



